 VALLEY NEWS AND GREEN SHEET455The Van Nuys Publishing Company,Incorporated,d/b/a The Valley News and Green Sheet and LosAngeles Newspaper Guild, Local 69,The Newspa-per Guild,AFL-CIO,CLC, Petitioner.Case 31-RC-3202March 29, 1976DECISION ON REVIEWBy MEMBERS FANNING, JENKINS, AND PENELLOOn November 20, 1975, the Regional Director forRegion 31 issued a Decision and Direction of Elec-tion in the above-entitled proceeding, finding appro-priate, in accordance with the contention of the Em-ployer,two separate units; one consisting ofeditorial, advertising, and business office employees,and the second consisting of circulation departmentemployees. The Regional Director excluded mail-room employees and maintenance workers fromboth units. Thereafter, in accordance with the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended, Section 102.67, the Petitionerfiled a timely request for review of the RegionalDirector's decision on the grounds that by not direct-ifig an election in the requested unit of all nonme-chanical newspaper employees the Regional Directordeparted from officially reported Board precedentand that there are compelling reasons for reconsider-ation based on important Board policy.By telegraphic order dated December 16, 1975, theNational Labor Relations Board granted the requestfor review only with respect to the question of anappropriate unit or units, the sole issue on which re-view was sought, and stayed the election pending De-cision on Review. Thereafter, the Petitioner and theEmployer filed briefs.Pursuant to the provisions of Section 3(b), of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe briefs of the parties, and has decided to reversetheRegionalDirector'sdecision to divide theEmployer's nonmechanical employees into two sepa-rate bargaining units, for the following reasons:The Employerisengagedin publishing, printing,and distributing a-4-day-per-week newspaper cover-ing various sections of the San Fernando Valley areaof Los Angeles County, California, and adjacent ar-eas of Ventura County, California. Petitioner seeks torepresent a unit of all nonmechanical employees in-cluding business office, advertising, editorial, and cir-culation workers,excluding maintenanceIand mail-room.employees.The Employer contends that circu-lation employees constitute an appropriate unit sepa-rate and apart from the remaining employees?While noting that a unit consisting of all nonme-chanical-employees is the optimum unit in the news-paper industry,the Regional Director found that cir-cumstances here justify dividing the Petitioner'srequested unit into two separate units.The Regional Director found that the two groupsof employees work at different locations and as aresult there is little or no contact between them. TheEmployer'smain office is located at Sylvan Street,Van Nuys,and houses most of the Employer's edito-rial,advertising,and business employees.Approxi-mately 1 mile away,the Employer maintains twoadditionalbuildingscontaining itscirculationdepartment,mailroom,maintenance section,garage,warehouse,and pressroom.The Employer also hasfive branch offices located in the San Fernando Val-ley.The work force at each office is comprised pri-marily of advertising,editorial,and circulation em-ployees.The Regional Director found that the work re-sponsibilities of each group differ greatly and fail toreveal a shared community of interest.Circulationwork involves the distribution of the finished news-paper while the remaining nonmechanicals are re-sponsible for the writing,editing,and selling of thenewspaper and all related clerical work.In addition,whereas the hours of circulation employees are tiedto the operation of the presses,the other nonmechan-icals generally work from 8:30 a.m.-5:30 p.m. Final-ly,while central control of Employer's total opera-tion is vested in the president and general manager,each department maintains its own supervisory struc-ture headed by a single individual,indicating the, ab-sence of common supervision.The Regional Director,relying on the factors ofseparate supervision, work responsibilities,location,and hours,found that two units,one consisting ofeditorial, advertising, and business employees, andone of circulation employees,would be appropriateand directed elections therein.We disagree.Traditionally the Board has foundunits consisting of all nonmechanical employees tobe optimal in the newspaper industry.Garden IslandPublishingCo., Ltd.,154 NLRB 697 (1965);ChicagoNorth Side Newspapers,124 NLRB 255 (1959);TheBureau of NationalAffairs,Inc.,96 NLRB 673 (1951).The parties agreed to exclude maintenance employees.2While the Employer initially contended that mailroom employees areproperly included in a unit with circulation employees,it sought no reviewof the Regional Director's decision to exclude them from both units andtherefore the issue is not before the Board.223 NLRB No. 62 456DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe rationale behind this policy is that all depart-ments of a newspaper must engage in a unified andcoordinated effort in order to produce a newspaperand, therefore, all nonmechanical employees share acommunity of interest sufficient to allow inclusion inthe same unit.Such factors reliedon by theRegionalDirector have been considered by the Board andhave been rejected as grounds for finding all nonme-chanical units inappropriate' This has been so par-ticularly in cases where,as here,the petitioner seeksa single unit of all nonmechanicalemployees andthereis nohistory of collective bargaining in separateunits of nonmechanical employees4ThePetitioner3 See,e.g.,Bureau of NationalAffairs,supra.See, e.g.,Dow Jones& Company,Inc.,142 NLRB421, 425 (1963).here is seeking to represent what the Board hasdeemed an appropriate unit. No other union is seek-ing to represent the employees in smaller units. Inas-much as no basis has been set forth that would re-quire us to abandon our traditional policy, we see noreason why an election should not be directed in theunit requested by the Petitioner.Accordingly, we shall remand the case to the Re-gionalDirector in order that he may conduct an elec-tion pursuant to his Decision and Direction of Elec-tion, as modified herein, except that the period fordetermining eligibility shall be the payroll periodending immediately preceding the issuance date ofthisDecision on Review.[Excelsiorfootnote omittedfrom publication.]